                                            Case 3:19-cr-00110-SI Document 47 Filed 04/23/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                          Case No. 19-cr-00110-SI-1
                                   8                     Plaintiff,
                                                                                            ORDER TO SHOW CAUSE WHY
                                   9              v.                                        COURT REGISTRY FUNDS SHOULD
                                                                                            NOT BE RELEASED
                                  10     HAICHAO HUANG,
                                  11                     Defendant.

                                  12          On March 13, 2020, the Court entered judgment against defendant Haichao Huang. Dkt.
Northern District of California
 United States District Court




                                  13   No. 45. The judgment included an order that defendant pay a special assessment of $700.00; a fine
                                  14   of $10,000.00; and restitution of $807,785.38. Id. at 6-7. Restitution was ordered paid to the Clerk
                                  15   of the Court. Id. at 7.
                                  16          The Clerk’s Finance Department has informed the undersigned that defendant has deposited
                                  17   $807,785.38 into the Court’s registry. The Finance Department requires a Court Order to release
                                  18   these funds from the registry and also requires instruction as to how these funds are to be applied,
                                  19   whether any interest from the funds is to be applied to his criminal monetary penalties, and whether
                                  20   any excess funds will be returned to defendant after his criminal monetary penalties are paid in full.
                                  21          The parties are therefore ORDERED TO SHOW CAUSE why the funds in the Court’s
                                  22   registry should not be released. The parties shall show cause by filing a stipulation and proposed
                                  23   order addressing the above matters, no later than May 4, 2020.
                                  24          IT IS SO ORDERED.
                                  25   Dated: April 23, 2020
                                  26                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  27                                                    United States District Judge
                                  28
